Order denying mot'on for temporary injunction modified so as to read as follows: “ Ordered that defendants and each of them are restrained and enjoined from conveying or transferring the bond and mortgage set forth in the complaint herein, during the pendency of this action, upon condition that plaintiffs, within ten days from the service of a copy of this order with notice of entry thereof upon the attorney, execute, acknowledge and deliver an undertaking, executed by plaintiffs and one or more sureties, to the effect that plaintiffs will pay to defendants, or either of them, such damages, not exceeding the sum of $2,000, as they, or either of' them, may sustain by reason of the injunction if the court finally decide that plaintiffs were not entitled thereto.” As so modified, the order is affirmed, without costs. No opnion. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.